*352ORDER
Treating Judge LaLeshia Walker Alford’s “Application for Rehearing with Supporting Arguments” as a Motion.for Dissolution of the Order of Interim Disqualification filed pursuant to Supreme Court Rule XXIII, § 27(e), and considering the response thereto filed by the Judiciary Commission of Louisiana,
IT IS ORDERED that the motion for dissolution of the order of interim disqualification be and hereby is denied. Judge Alford shall remain disqualified from exercising any judicial function on an interim basis pursuant to La. Const, art. V, § 25(C) and Supreme Court Rule XXIII, § 27, pending further orders of this court.
/s/ Chet D. Traylor Justice, Supreme Court of Louisiana